Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
15-MAY-2019
08:27 AM
  NOT FOR PUBLICATION IN WEST'S HAW AI'I REPORTS AND PACIFIC REPORTER

filing fee or request a fee waiver by August 16, 2018, or the
appeal could be dismissed;
             (3) On March 11, 2019, the appellate clerk entered a
default of the record on appeal, informing Mellin that the time
to docket the appeal expired on September 11, 2018, he had not
paid the filing fee or obtained an order allowing him to proceed
on appeal in forma pauperis, the matter would be brought to the
court's attention on March 21, 2019, for action that may include
dismissal of the appeal, and he could seek relief from default by
motion;
             (4) Mellin took no further action in this appeal; and
             (5) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis.     HRAP Rule ll(b) (2),    (c) (2).
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             Dated: Honolulu, Hawai'i, May 15, 2019.




                                        Associate Judge



                                        Associate Judge




                                    2